
	
		I
		111th CONGRESS
		2d Session
		H. R. 5169
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title 49, United States Code, to require the
		  Secretary of Transportation to promulgate rules to require that all motor
		  vehicles be equipped with event data recorders by 2015, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Event Data Recorder Enhancement
			 Act.
		2.FindingsCongress finds the following:
			(1)Event data recorders have the potential to
			 greatly improve motor vehicle safety by improving occupant protection systems
			 and improving the accuracy of crash reconstructions.
			(2)Event data recorder technology has
			 potential safety applications for all classes of motor vehicles.
			(3)A wide range of crash-related and other
			 data elements have been identified which can usefully be captured by event data
			 recorders.
			(4)The National Highway Traffic Safety
			 Administration has incorporated event data recorder data collection in its
			 motor vehicle research databases.
			(5)Open access to event data recorder data
			 will benefit researchers, crash investigators, and manufacturers in improving
			 motor vehicle safety.
			(6)Studies of event data recorder information
			 in Europe and the United States have shown that driver and employee awareness
			 of an on-board event data recorder reduces the number and severity of
			 crashes.
			(7)Given the differing nature of cars, vans,
			 SUVs, and other lightweight vehicles, compared to heavy trucks, school buses,
			 and motor coaches, different event data recorder data systems may be required
			 to meet the needs of each vehicle class.
			(8)The degree of benefit from an event data
			 recorder is directly related to the number of vehicles operating with an event
			 data recorder and the current infrastructure’s ability to use and assimilate
			 the data.
			(9)Automatic crash notification systems
			 integrate the on-board crash sensing and event data recorder technology with
			 other electronic systems, such as global positioning systems and cellular
			 telephones, to provide early notification of the occurrence, nature, and
			 location of a serious collision.
			3.Event data
			 recorders
			(a)In
			 generalSubchapter II of
			 chapter 301 of title 49, United States Code, is amended by adding at the end
			 the following new section:
				
					30129.Event data
				recorders
						(a)Required event
				data recordersNot later than
				6 months after the date of the enactment of this section, the Secretary shall
				modify the motor vehicle safety standard contained in part 563 of title 49,
				Code of Federal Regulations, to require that passenger automobiles (as defined
				in section 32901(a)(16)) be equipped with an event data recorder that meets the
				requirements for event data recorders set forth in such part. The Secretary
				shall require manufacturers to include such event data recorders in—
							(1)not less than 25
				percent of their fleet beginning in model year 2013;
							(2)not less than 65
				percent of their fleet beginning in model year 2014; and
							(3)100 percent of
				their fleet beginning in model year 2015.
							(b)Compatible data
				retrieval toolsNot later
				than 12 months after the date of enactment of this section, the Secretary shall
				modify the requirements in section 563.12 of title 49, Code of Federal
				Regulations, to require a standardized port for accessing and retrieving data
				stored in any event data recorder and that is compatible with all such event
				data recorders regardless of the manufacturer or model of the motor
				vehicle.
						(c)DisclosureThe owner’s manual of each new motor
				vehicle sold or leased in the United States that is equipped with a recording
				device shall clearly indicate the presence of the event data recorder required
				under this section, in accordance with section 563.11 of title 49, Code of
				Federal Regulations (or any successor regulation).
						(d)Privacy
				protectionsInformation
				recorded or transmitted by event data recorder required under this section may
				not be retrieved by a person other than the owner of the motor vehicle in which
				the recording device is installed unless—
							(1)a court authorizes
				retrieval of such information in furtherance of a legal proceeding;
							(2)the owner consents
				to such retrieval for any purpose, including diagnosing, servicing, or
				repairing the motor vehicle; or
							(3)(A)the information is
				retrieved by a government motor vehicle safety agency for the purpose of
				improving motor vehicle safety; and
								(B)the personally identifiable
				information of the owner or driver of the vehicle or the vehicle identification
				number is not disclosed in connection with the retrieved information.
								(e)Non-Application
				to trailersThe requirements
				promulgated under this section shall apply to all motor vehicles except
				trailers, as such term is defined in section 571.3 of title 49, Code of Federal
				Regulations.
						(f)Definition of
				model yearFor purposes of
				this section, the term model year means the manufacturer’s annual
				production period that begins on September 1 of a given year which includes
				January 1 of the calendar year for which it is named. If the manufacturer has
				no annual production period, the term model year for that
				manufacturer means the calendar year.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 30128 the following
			 new item:
				
					30129. Event data recorders.
				
			
